Citation Nr: 0022688	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-39 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer 
with gastritis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1976 to May 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1995 RO rating decision that denied service 
connection for a bilateral shoulder disorder and a bilateral 
knee disorder, and denied an increased evaluation for 
duodenal ulcer (rated 20 percent).  In the substantive 
appeal, the veteran withdrew his appeal with the issues of 
service connection for a bilateral shoulder disorder and 
service connection for a bilateral knee disorder.  Hence, 
these matters are not for appellate consideration.  38 C.F.R. 
§ 20.204 (1999).  A May 2000 RO rating decision reclassified 
the duodenal ulcer to include gastritis and continued the 
denial of a rating in excess of 20 percent for this 
condition.



FINDING OF FACT

The service connected GI (gastrointestinal) disorder is 
manifested primarily by tenderness on palpation of the 
abdomen and active bowel sounds that produce no more than 
moderate impairment; weight loss, anemia, ulcerated areas or 
symptoms of the service-connected GI disorder that produce 
moderately severe impairment are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
duodenal ulcer with gastritis are not met or more nearly 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.114, Codes 7305, 7307 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1976 to May 1979.

Service medical records show that the veteran was seen in 
December 1978 for epigastric pain.  The assessment was 
probable gastritis.

VA medical reports of the veteran's treatment in April 1980, 
including upper GI series with small bowel follow through, 
show a normal esophagus and stomach.  The X-ray studies also 
showed an ulcer crater in the mid-duodenal bulb.

A September 1980 RO rating decision granted service 
connection for duodenal ulcer.  A 10 percent evaluation was 
assigned for this condition from April 1980.

A January 1983 RO rating decision increased the evaluation 
for the duodenal ulcer from 10 to 20 percent.  The 20 percent 
evaluation was effective from December 1982.  This rating has 
remained unchanged since then.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
These reports show that he receives continuous treatment for 
GI problems with medication.  The more salient medical 
reports with regard to the claim being considered in this 
appeal are discussed in the following paragraphs.


The veteran underwent a VA medical examination in February 
1995.  He complained of sensitive areas in the abdomen and 
that he occasionally had discomfort behind the lower sternum 
on lying down.  He gave a history of dark stools and a 
positive stool test for occult blood 2 years earlier.  There 
was tenderness in the epigastrium on palpation.  There was no 
palpable or percussible visceromegaly.  Bowel sounds were 
active.  Laboratory blood studies were unremarkable.  The 
diagnoses were chronic duodenal ulcer, mildly symptomatic on 
medication; and episodes of supraventricular tachycardia.

The veteran testified at a hearing in April 1995.  His 
testimony was to the effect that he had GI problems that 
required continuous treatment and medication.

A private hospital summary shows that the veteran was 
hospitalized in June 1995 for chest pains.  His abdomen on 
examination was benign.  The diagnoses were chest pain, no 
evidence for myocardial infarction; anxiety; and peptic ulcer 
disease.

Medical literature was received in November 1995.  This 
literature discusses the effects of various esophageal 
conditions. 

Private medical reports show that the veteran underwent 
various studies in 1996.  Reports of gastroscopy with biopsy 
in January 1996 show that an endoscope was easily passed in 
the second portion of the duodenum.  The duodenum and bulb 
were normal.  The stomach had gastritis suggesting recurrent 
Helicobacter pylori infection.  The biopsy was negative for 
H. pylori.  A report of esophageal motility in September 1996 
revealed lower esophageal sphincter incompetence that was 
moderately severe and diffuse esophageal spasm that was 
severe.  A report of EGD (esophagogastroduodenoscopy) in 
January 1997 revealed hiatal hernia, nonspecific gastritis, 
and successful esophageal dilation.

The veteran underwent a VA examination in March 1997.  He 
complained of almost continuous epigastric pain and left 
upper quadrant pain.  He weighed 140 pounds.  He was not 
anemic.  He reported vomiting 2 or 3 times per week.  There 
was no hematemesis or melena.  There were complaints of 
epigastric pain every day.  The diagnoses were history of 
peptic ulcer disease, functional bowel disease/non ulcer 
dyspepsia, GERD (gastroesophageal reflux disease), and 
atypical chest pain.

A private medical report shows that the veteran underwent EGD 
study in May 1997.  The impressions were hiatal hernia and 
esophageal spasm treated with botox 100 units.

A private medical report of the veteran's treatment in 
September 1998 shows that he was seen for atypical chest 
pain.  It was noted that he had a history of esophageal 
motility problem, negative cardiac catheterization, and 
negative exercise stress test.  The impression was panic 
disorder associated with chest pain.

A private medical report shows that X-rays of the veteran's 
abdomen were taken in January 1999.  The impression was 
normal study.

The veteran underwent a VA examination in April 2000.  The 
examiner reviewed the medical evidence in the veteran's 
claims folders prior to and at the time of the examination.  
The veteran's weight was 173 pounds with a cast on one arm.  
On examination of his abdomen there was tenderness on 
palpation and there were active bowel sounds present.  There 
was no organomegaly.  The examiner concluded that the 
veteran's duodenal ulcer disease was more or less stable and 
that his current GI symptoms were primarily due to GERD.  The 
examiner opined to the effect that it was unlikely that the 
veteran's GERD was related to the service-connected duodenal 
ulcer with gastritis.  It was also noted that the non-
service-connected GI conditions were not aggravated by the 
service-connected GI disorders.


B.  Legal Analysis

The veteran's claim for an increased evaluation for duodenal 
ulcer with gastritis is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

The record shows that service connection has been granted for 
duodenal ulcer and gastritis.  These disorders are rated 
under diagnostic codes 7305 and 7307, respectively.  Separate 
evaluations may not be assigned for each condition.  A single 
evaluation is assigned under the diagnostic code that 
reflects the predominant disability picture with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

A 10 percent evaluation is warranted for a mild duodenal 
ulcer with recurring symptoms once or twice yearly.  A 
20 percent evaluation requires a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent evaluation requires a 
moderately severe duodenal ulcer with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.  A 60 percent evaluation requires a severe 
duodenal ulcer with pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, Code 7305.

A 10 percent evaluation is warranted for chronic hypertrophic 
gastritis, identified by gastroscope, with small nodular 
lesions.  A 30 percent evaluation is warranted for chronic 
hypertrophic gastritis, identified by gastroscope, with 
multiple small eroded or ulcerated areas and symptoms.  A 60 
percent evaluation requires severe hemorrhages, or large 
ulcerated or eroded areas.  38 C.F.R. § 4.114, Code 7307.

In this case, the medical evidence indicates that the veteran 
has service and non-service-connected GI disorders.  The 
manifestations of the non-service-connected GI disorders, 
primarily GERD, may not be considered in the evaluation of 
the service-connected GI disorders.  38 C.F.R. § 4.14 (1999).

The overall evidence is essentially negative for a current 
duodenal ulcer or any stomach ulcer.  Nor does the evidence 
indicate the presence of weight loss, anemia, or recurring 
episodes of severe incapacitating GI symptoms associated with 
the history of duodenal ulcer with gastritis to support the 
assignment of ratings in excess of 20 percent for this 
condition under diagnostic codes 7305 or 7307.  While the 
evidence indicates that the veteran has significant 
epigastric problems, as indicated by his testimony, these 
problems are related to his nonservice-connected GERD.

The overall evidence indicates that the veteran's duodenal 
ulcer with gastritis is manifested primarily by tenderness on 
palpation of the abdomen and active bowel sounds that produce 
no more than moderate impairment.  The evidence indicates 
that the current 20 percent evaluation for the veteran's 
service-connected GI condition best represents his disability 
picture, and the preponderance of the evidence is against the 
claim for a higher rating for this condition.  Hence, the 
claim for an increased evaluation for duodenal ulcer with 
gastritis is denied.

Since the preponderance of the evidence is against the claim 
for an increased evaluation for duodenal ulcer with 
gastritis, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for duodenal ulcer 
with gastritis is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

